DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive. 
Regarding lines 17-19 on page 6 of Applicant’s remarks, Applicant asserts that the cited references of Scaman, Johnson and Kalluri, taken individually or in combination, do not teach or suggest the limitation “…in response to a triggering event: transferring the stored video data from the buffer to a storage in the vehicle”.  The Examiner respectfully disagrees.  
In column 3, lines 59-61, Johnson discloses the accelerometer, within a vehicle, records accelerometer data and vehicle collision events. And column 6, lines 19-22, Johnson discloses accelerometer 16 is connected to threshold detection circuitry 21 for detecting whether the accelerometer data exceeds a threshold to trigger a collision event, and column 6, lines 29-39, Johnson discloses when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signaling a triggered collision event.  Moreover, in column 6, lines 40-48, Johnson discloses that once an accident (triggered event) is detected by the accelerometer, then a circular buffer of memory is implemented for recording and storing multiple frames of video data in order to keep track of the scene of the triggered event for ascertaining the details of the triggered event that includes video frames before the moment of impact of the triggered event, video frames at the moment of impact of the triggered event, and video frames after the moment of impact of the triggered event. Also, in column 5, line 65 to column 6, line 6, Johnson discloses video data can be transferred from one memory bank to another memory bank, especially in situations when one memory bank is full, then the image data is transferred to another different memory bank, thus, functioning in a similar manner as a circular buffer.  Thus, Johnson discloses alternative methods of storing video data that can implement the use of alternating banks (storage or memory units) of like the implementation of a circular buffer.  Thus, within a vehicle, Johnson discloses that data can be transferred from one memory unit to another memory unit.
Moreover, in column 4, lines 20-33, in figure 1, Johnson discloses that image sensor 3 is connected to timing generator 7 for controlling when the images are taken, mainly when the triggering 
And finally, in column 8, lines 18-36, in figure 4, Johnson discloses that aural data can be detected and stored as a stream of digital data, wherein the stream of digital data is temporarily stored in controller 56, which contains a circular buffer of memory, and that when one of the save buttons 58 is pressed, the contents of the circular buffer are transferred to one of the two discrete registers, and the pressing of the save button is considered to be the triggering event, and also, Johnson discloses that any number of memory registers can be implemented for storing any number of individual aural events.  In column 8, line 65 to column 9, line 4, although the embodiment of figure 4 demonstrates the implementation of utilizing multiple buffer/memory units for transferring aural data from one memory unit to another memory unit, it would have been obvious to one of ordinary skilled in the art to modify the embodiment of Johnson’s figure 4 to also capture video data with multiple buffer/memory units to properly capture the details of the triggered event.
Thus, Johnson discloses or suggests the limitation “…in response to a triggering event: transferring the stored video data from the buffer to a storage in the vehicle”.  
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman and Johnson together as a whole for permitting the detection of collision events so as to accurately record and document the collision events for obtaining indisputable evidence during an investigation of collision events.
	Regarding lines 3-5 on page 7 of Applicant’s remarks, Applicant asserts that Johnson does not disclose transferring data from the circular buffer to any other storage element of a vehicle.  The Examiner respectfully disagrees. 
In column 3, lines 59-61, Johnson discloses the accelerometer, within a vehicle, records accelerometer data and vehicle collision events. And column 6, lines 19-22, Johnson discloses accelerometer 16 is connected to threshold detection circuitry 21 for detecting whether the accelerometer data exceeds a threshold to trigger a collision event, and column 6, lines 29-39, Johnson discloses when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signaling a triggered collision event.  Moreover, in column 6, lines 40-48, Johnson discloses that once an accident (triggered event) is detected by the accelerometer, then a circular buffer of memory is implemented for recording and storing multiple frames of video data in order to keep track of the scene of the triggered event for ascertaining the details of the triggered event that includes video frames before the moment of impact of the triggered event, video frames at the moment of impact of the triggered event, and video frames after the moment of impact of the triggered event. Also, in column 5, line 65 to column 6, line 6, Johnson discloses video data can be transferred from one memory bank to another memory bank, especially in situations when one memory bank is full, then the image data is transferred to another different memory bank, thus, functioning in a similar manner as a circular buffer.  Thus, Johnson discloses alternative methods of storing video data that can implement the use of alternating banks (storage or memory units) of like the implementation of a circular buffer.  Thus, within a vehicle, Johnson discloses that data can be transferred from one memory unit to another memory unit.

And finally, in column 8, lines 18-36, in figure 4, Johnson discloses that aural data can be detected and stored as a stream of digital data, wherein the stream of digital data is temporarily stored in controller 56, which contains a circular buffer of memory, and that when one of the save buttons 58 is pressed, the contents of the circular buffer are transferred to one of the two discrete registers, and the pressing of the save button is considered to be the triggering event, and also, Johnson discloses that any number of memory registers can be implemented for storing any number of individual aural events.  In column 8, line 65 to column 9, line 4, although the embodiment of figure 4 demonstrates the implementation of utilizing multiple buffer/memory units for transferring aural data from one memory unit to another memory unit, it would have been obvious to one of ordinary skilled in the art to modify the embodiment of Johnson’s figure 4 to also capture video data with multiple buffer/memory units to properly capture the details of the triggered event.

The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman and Johnson together as a whole for permitting the detection of collision events so as to accurately record and document the collision events for obtaining indisputable evidence during an investigation of collision events.
	Regarding lines 12-17 on page 7 of Applicant’s remarks, Applicant asserts that Johnson is silent regarding “transferring” of stored video data from the buffer to a storage in the vehicle as recited in claim 2.  The Examiner respectfully disagrees.  
In column 3, lines 59-61, Johnson discloses the accelerometer, within a vehicle, records accelerometer data and vehicle collision events. And column 6, lines 19-22, Johnson discloses accelerometer 16 is connected to threshold detection circuitry 21 for detecting whether the accelerometer data exceeds a threshold to trigger a collision event, and column 6, lines 29-39, Johnson discloses when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signaling a triggered collision event.  Moreover, in column 6, lines 40-48, Johnson discloses that once an accident (triggered event) is detected by the accelerometer, then a circular buffer of memory is implemented for recording and storing multiple frames of video data in order to keep track of the scene of the triggered event for ascertaining the details of the triggered event that includes video frames before the moment of impact of the triggered event, video frames at the moment of impact of the triggered event, and video frames after the moment of impact of the triggered event. Also, in column 5, line 65 to column 6, line 6, Johnson discloses video data can be transferred from one memory bank to another memory bank, especially in situations when one memory bank is full, then the image data is transferred to another 
Moreover, in column 4, lines 20-33, in figure 1, Johnson discloses that image sensor 3 is connected to timing generator 7 for controlling when the images are taken, mainly when the triggering event occurs, and then after the image sensor 3 captures the image data, there are a plurality of outputs 5 which are all simultaneously sampled and held by the SSH (Simultaneous Sample and Hold) circuitry 6 for temporarily hold and storing image data. Thus, image data is temporarily held and stored in element 6 and acts as a buffer or memory for storing image data. And in column 4, lines 35-42, Johnson discloses that from SSH (Simultaneous Sample and Hold) circuitry 6, the image data is sent to element 8 (programmable gate array), and then to the MUX 9, wherein the image data will be multiplexed and sent to element 10 to be temporarily stored.  Thus, Johnson discloses that (ADC) element 10 temporarily stores image data, and that element 10 acts as a buffer or memory for storing image data.  And in column 4, lines 54-61, Johnson discloses that microprocessor 17 controls the (ADC) element 10 for moving the image data from element 10 to a non-volatile memory, in that figure 1, the high speed static RAM (random access memory) 15 is considered to be the non-volatile memory.  Thus, Johnson discloses that image data can be transferred from one memory unit to another memory unit when the triggered event occurs. 
And finally, in column 8, lines 18-36, in figure 4, Johnson discloses that aural data can be detected and stored as a stream of digital data, wherein the stream of digital data is temporarily stored in controller 56, which contains a circular buffer of memory, and that when one of the save buttons 58 is pressed, the contents of the circular buffer are transferred to one of the two discrete registers, and the pressing of the save button is considered to be the triggering event, and also, Johnson discloses that any number of memory registers can be implemented for storing any number of individual aural events.  In column 8, line 65 to column 9, line 4, although the embodiment of figure 4 demonstrates the implementation of utilizing multiple buffer/memory units for transferring aural data from one memory unit to another memory unit, it would have been obvious to one of ordinary skilled in the art to modify the 
Thus, Johnson discloses or suggests the limitation “…in response to a triggering event: transferring the stored video data from the buffer to a storage in the vehicle”.  
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman and Johnson together as a whole for permitting the detection of collision events so as to accurately record and document the collision events for obtaining indisputable evidence during an investigation of collision events.
Also, Applicant has not addressed the double patenting rejections as rejected in Office Action mailed 12/7/21. 
	Thus, the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6, 7, 9 and 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scaman (US 2002/0135679) and Johnson (US 6,163,338) in view of Kalluri (US 2003/0054769).

a processor (paragraph [25], Scaman discloses element 22 is a processor); 
a buffer in communication with the processor (paragraph [25], Scaman discloses that buffers 14, 16, 18 and 20 in communication with element 22); 
a camera configured to capture video data associated with a vehicle (paragraph [26], Scaman discloses video camera 12 to capture video data with a vehicle); 
memory having program instructions stored therein that are executable by the processor to cause the system to perform operations (paragraph [28], Scaman discloses that processor 22 is interactively connected with elements 18, 20 and 24 for providing instructions to the processor to operate the system to execute instructions) including: 
storing the video data in the buffer (paragraph [30], Scaman discloses that video image data is digitized, synchronized and stored; paragraph [25], Scaman discloses that video image data is stored, and paragraph [26], Scaman discloses that element 34 can also store video image data);
tagging the stored video with metadata indicative of the event (paragraph [14], Scaman discloses that additional information or metadata associated with video of the captured event such as date, time and vehicle ID can be included or superimposed with the stored video for indicating the necessary information for clearly identifying and documenting the event captured on video).
 Scaman does not disclose in response to a triggering event: transferring the stored video data from the buffer to a storage in the vehicle; and tagging the stored video with metadata indicative of the triggering event.  However, Johnson teaches in response to a triggering event (col.3, ln.59-61, Johnson discloses the accelerometer is incorporated in a vehicle for recording accelerometer data and vehicle collision events, and col.6, ln.19-22, Johnson discloses accelerometer 16 is connected to threshold detection circuitry 21 for detecting whether accelerometer data exceeds a threshold to trigger a collision event, and col.6, ln.29-39, Johnson discloses that when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signifying a triggered collision event): transferring the stored video data from the buffer to a storage in the vehicle (col.5, ln.65 to col.6, ln.6, Johnson discloses that video data can be transferred from one memory bank to another memory bank, especially in situations when one memory bank is full, then the image data is transferred to another 
Scaman and Johnson do not disclose an interface capable of transferring the video data from at least one of the camera, the buffer, or the storage to a portable device.  However, Kalluri teaches the interface capable of transferring the video data from at least one of the camera, the buffer, or the storage to a portable device (paragraph [15], Kalluri discloses wireless device 16 is a device capable of receiving and displaying video data like a video phone, a cellular device or phone, a mobile device or phone and a personal digital assistant, and that the video data is received wirelessly, and that the wireless device 16 is a user terminal device, and paragraph [16], Kalluri discloses wireless device 16 can receive video data that is stored from base station 11 and wirelessly transmitted via transmitter 12 to element 16 for retrieval at a later time by a user and display at element 17 of wireless device 16, wherein element 16 has a memory or storage for temporarily storing the received video data to be displayed at element 17 of wireless device 16, and that element 16 is also a two-way communication wireless device to be communicated to a user).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman, Johnson and Kalluri together as a whole for permitting the storage of video data to an external device to be viewed at any time the user desires to conveniently view the stored video data at a remote location, and keeping a copy of the video data at another location for safe storage.
Regarding claim 3, Scaman does not disclose wherein the operations further include: identifying the triggering event by evaluating a set of rules; and wherein the metadata includes a description of a particular one of the set of rules that caused the video data to be transferred from the buffer to the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman and Johnson together as a whole for permitting the detection of collision events so as to accurately record and document the collision events for obtaining indisputable evidence during an investigation of collision events.
Regarding claim 4, Scaman discloses wherein the metadata includes a description of the video data (paragraph [14], Scaman discloses that additional information or metadata associated with video of the captured event such as date, time and vehicle ID  can be included or superimposed with the stored video for indicating the necessary information for clearly identifying and documenting the event captured on video).  
Regarding claim 6, Scaman discloses wherein the operations further include: receiving vehicular data from one or more sensors within in the vehicle (paragraph [30], Scaman discloses that upon detection of the ignition switch signal of the vehicle, the cameras 12 and 13 are energized to activate the system to transmit the video data to generate video signals of an incident or event from the vehicle, thus ignition switch signal is the vehicular data that is sensed within the vehicle).  
Regarding claim 7, Scaman does not disclose wherein the vehicular data includes accelerometer data from an accelerometer installed in the vehicle.  However, Johnson teaches wherein the vehicular data includes accelerometer data from an accelerometer installed in the vehicle (col.3, ln.59-61, Johnson discloses the accelerometer is incorporated in a vehicle for recording accelerometer data and vehicle collision events, and col.6, ln.19-22, Johnson discloses accelerometer 16 is connected to threshold detection circuitry 21 for detecting whether accelerometer data exceeds a threshold to trigger a collision event, and col.6, ln.29-39, Johnson discloses that when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signifying a triggered collision 
Regarding claim 9, Scaman discloses wherein the vehicular data includes data received from an ignition system of the vehicle (paragraph [11], Scaman discloses that incident capture system is activated when the ignition switch of the ignition system is energized to initiate the video camera to generate video signals of an incident external or internal to the vehicle, and paragraph [30], Scaman discloses that upon detection of the ignition switch signal of the vehicle, the cameras 12 and 13 are energized to activate the system to transmit the video data to generate video signals of an incident or event from the vehicle, thus, the one of the sensors within the vehicle includes an ignition system for permitting the detection and activation of the ignition of the vehicle).  
Regarding claim 12, Scaman and Johnson do not disclose further comprising: a switch operable by a user to trigger transferring the stored video data from the buffer to the storage in the vehicle.  However, Kalluri teaches further comprising: a switch operable by a user to trigger transferring the stored video data from the buffer to the storage in the vehicle (paragraph [15], Kalluri discloses wireless device 16 is a device capable of receiving and displaying video data like a video phone, a cellular device or phone, a mobile device or phone and a personal digital assistant, and that the video data is received wirelessly, and that the wireless device 16 is a user terminal device, and paragraph [16], Kalluri discloses wireless device 16 can receive video data that is stored from base station 11 and wirelessly transmitted via transmitter 12 to element 16 for retrieval at a later time by a user and display at element 17 of wireless device 16, wherein element 16 has a memory or storage for temporarily storing the received video data to be displayed at element 17 of wireless device 16, and that element 16 is also a two-way communication wireless device to be communicated to a user for triggering the transfer of stored video data as desired).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman, Johnson and Kalluri together as a whole for permitting the storage of video data to an external device to be viewed at any time the user desires to conveniently view the stored video data at a remote location, and keeping a copy of the video data at another location for safe storage.

Regarding claim 14, Scaman discloses wherein the storage includes a removable memory storage device (paragraph [22], Scaman discloses that storage can include removable memory storage devices like VCR tape, rewriteable CD ROM, or computer drives like USB flash drives, floppy disk drives or removable hard disk drives (ie. external hard drives)).  
Regarding claim 15, Scaman and Johnson do not disclose wherein the operations further include: in response to the triggering event, transferring tagged video data via a wireless interface to a remote device.  However, Kalluri teaches wherein the operations further include: in response to the triggering event (paragraph [15], Kalluri discloses wireless device 16 is a device capable of receiving and displaying video data like a video phone, a cellular device or phone, a mobile device or phone and a personal digital assistant, and that the video data is received wirelessly, and that the wireless device 16 is a user terminal device, and paragraph [16], Kalluri discloses wireless device 16 can receive video data that is stored from base station 11 and wirelessly transmitted via transmitter 12 to element 16 for retrieval at a later time by a user and display at element 17 of wireless device 16, wherein element 16 has a memory or storage for temporarily storing the received video data to be displayed at element 17 of wireless device 16, and that element 16 is also a two-way communication wireless device to be communicated to a user), transferring 
Regarding claim 16, Scaman discloses a method, comprising: 
storing, in a buffer of a system, video data captured by a camera associated with a vehicle (paragraph [30], Scaman discloses that video image data is digitized, synchronized and stored; paragraph [25], Scaman discloses that video image data is stored, and paragraph [26], Scaman discloses that element 34 can also store video image data); 
collecting vehicular data from one or more sensors within in the vehicle (paragraph [30], Scaman discloses that upon detection of the ignition switch signal of the vehicle, the cameras 12 and 13 are energized to activate the system to transmit the video data to generate video signals of an incident or event from the vehicle); 
tagging the stored video with metadata indicative of the event (paragraph [14], Scaman discloses that additional information or metadata associated with video of the captured event such as date, time and vehicle ID  can be included or superimposed with the stored video for indicating the necessary information for clearly identifying and documenting the event captured on video).

Scaman and Johnson do not disclose transferring, in response to a user command, the video data from at least one of the camera, the buffer, or the storage to a portable device via an interface.  However, Kalluri teaches transferring, in response to a user command, the video data from at least one of the camera, the buffer, or the storage to a portable device via an interface (paragraph [15], Kalluri discloses wireless device 16 is a device capable of receiving and displaying video data like a video phone, a cellular device or phone, a mobile device or phone and a personal digital assistant, and that the 
Regarding claim 17, Scaman does not disclose wherein the metadata includes vehicular data received from one or more sensors in the vehicle and associated with the trigger event.  However, Johnson teaches wherein the metadata includes vehicular data received from one or more sensors in the vehicle and associated with the trigger event (col.3, ln.59-61, Johnson discloses the accelerometer is incorporated in a vehicle for recording accelerometer data and vehicle collision events, and col.6, ln.19-22, Johnson discloses accelerometer 16 is connected to threshold detection circuitry 21 for detecting whether accelerometer data exceeds a threshold to trigger a collision event, and col.6, ln.29-39, Johnson discloses that when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signifying a triggered collision event, and col.6, ln.40-48, Johnson discloses that when the triggered event occurs, then the video data is recorded and stored, and also, col.3, ln.33-38, Johnson also discloses that “data record” or additional information (ie. metadata) pertaining to the stored video data is also included with the video record or video data, wherein the additional information can include traffic flow within the vehicle’s vicinity, operational vehicular parameters such as speed, brake usage, activation of turn signals, time and etc. can be incorporated for providing a more complete detailed description of the captured video scene of the triggered event in addition to the accelerometer data as disclosed in col.3, ln.59-61 for recording accelerometer data and vehicle collision events). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman and Johnson together as a whole for permitting the detection of collision events so as to accurately record and 
Regarding claim 18, Scaman does not disclose further comprising: detecting the triggering event by evaluating a set of rules that include one or more rules associated with the vehicular data; and wherein the metadata identifies a particular rule used to detect the triggering event.  However, Johnson teaches detecting the triggering event by evaluating a set of rules that include one or more rules associated with the vehicular data (col.6, ln.29-39, Johnson discloses a set of plurality (ie. two) of rules, in that the first rule pertains to a situation of when the accelerometer's threshold detection circuitry has detected enough force or sufficiently enough voltage, then the event of a collision is detected, that thus identifying a triggered event, and another rule is pertains to a situation of when the accelerometer's threshold detection circuitry has not detected enough force or voltage below threshold to indicate a collision, then there is no collision involved; also, col.7, ln.34-53, Johnson discloses that there are multiple image sensors to be placed for detecting and recording multiple triggered events, wherein the triggered collision event can be a front-end collision event, rear-end collision event, left-side collision event or right-side collision event, thus, permitting a set of rules to be determined when assessing what type of collision event; col.3, ln.33-38, Johnson also discloses that “data record” or additional information (ie. metadata) pertaining to the stored video data is also included with the video record or video data, wherein the additional information can include traffic flow within the vehicle’s vicinity, operational vehicular parameters such as speed, brake usage, activation of turn signals, time and etc. can be incorporated for providing a more complete detailed description of the captured video scene of the triggered event in addition to the accelerometer data as disclosed in col.3, ln.59-61 for recording accelerometer data and vehicle collision events); and wherein the metadata identifies a particular rule used to detect the triggering event (col.6, ln.29-39, Johnson discloses that when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signifying a triggered collision event, and col.6, ln.40-48, Johnson discloses that when the triggered event occurs, then the video data is recorded and stored, and also, col.3, ln.33-38, Johnson also discloses that “data record” or additional information (ie. metadata) pertaining to the stored video data is also included with the video record or video data, wherein the additional information can include traffic flow within the vehicle’s vicinity, operational vehicular parameters such as speed, brake usage, 
Regarding claim 19, Scaman discloses a non-transitory computer readable medium having program instructions stored therein that are executable by a system (paragraph [25], Scaman discloses that buffers 14, 16, 18 and 20 in communication with processor 22 for executing instructions to process data for capturing and processing video data as captured by camera 12) to cause the system to perform operations comprising: 
storing, in a buffer of a system, video data captured by a camera associated with a vehicle (paragraph [30], Scaman discloses that video image data is digitized, synchronized and stored; paragraph [25], Scaman discloses that video image data is stored, and paragraph [26], Scaman discloses that element 34 can also store video image data); 
receiving vehicle data from an ignition sensor of a vehicle (paragraph [30], Scaman discloses that upon detection of the ignition switch signal of the vehicle, the cameras 12 and 13 are energized to activate the system to transmit the video data to generate video signals of an incident or event from the vehicle); 
tagging the stored video with metadata indicative of the event (paragraph [14], Scaman discloses that additional information or metadata associated with video of the captured event such as date, time and vehicle ID can be included or superimposed with the stored video for indicating the necessary information for clearly identifying and documenting the event captured on video).

However, Johnson teaches detecting a triggering event based on one or more of a plurality of rules (col.3, ln.59-61, Johnson discloses the accelerometer is incorporated in a vehicle for recording accelerometer data and vehicle collision events, and col.6, ln.19-22, Johnson discloses accelerometer 16 is connected to threshold detection circuitry 21 for detecting whether accelerometer data exceeds a threshold to trigger a collision event, and col.6, ln.29-39, Johnson discloses that when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signifying a triggered collision event, and that Johnson discloses a set of plurality (ie. two) of rules, in that the first rule pertains to a situation of when the accelerometer's threshold detection circuitry has detected enough force or sufficiently enough voltage, then the event of a collision is detected, that thus identifying a triggered event, and another rule pertains to a situation of when the accelerometer's threshold detection circuitry has not detected enough force or voltage below threshold to indicate a collision, then there is no collision involved; also, col.7, ln.34-53, Johnson discloses that there are multiple image sensors to be placed for detecting and recording multiple triggered events, wherein the triggered collision event can be a front-end collision event, rear-end collision event, left-side collision event or right-side collision event, thus, permitting a set of rules to be determined when assessing what type of collision event); in response to the triggering event (col.3, ln.59-61, Johnson discloses the accelerometer is incorporated in a vehicle for recording accelerometer data and vehicle collision events, and col.6, ln.19-22, Johnson discloses accelerometer 16 is connected to threshold detection circuitry 21 for detecting whether accelerometer data exceeds a threshold to trigger a collision event, and col.6, ln.29-39, Johnson discloses that when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signifying a triggered collision event): transferring the video data from the buffer to a storage (col.5, ln.65 to col.6, ln.6, Johnson discloses that video data can be transferred from one memory bank to another memory bank, especially in situations when one memory bank is full, then the image data is transferred to another different memory bank; col.6, ln.40-48, Johnson discloses that multiple video images can be recorded and stored into memory for later access and retrieval; col. 4, ln. 20-33, in fig.1, Johnson 
Scaman and Johnson do not disclose transferring, in response to a user command, the video data from at least one of the camera, the buffer, or the storage to a portable device via an interface of the system.  However, Kalluri teaches transferring, in response to a user command, the video data from at least one of the camera, the buffer, or the storage to a portable device via an interface of the system (paragraph [15], Kalluri discloses wireless device 16 is a device capable of receiving and displaying video data like a video phone, a cellular device or phone, a mobile device or phone and a personal digital assistant, and that the video data is received wirelessly, and that the wireless device 16 is a user terminal device, and paragraph [16], Kalluri discloses wireless device 16 can receive video data that is stored from base station 11 and wirelessly transmitted via transmitter 12 to element 16 for retrieval at a later time by a user and display at element 17 of wireless device 16, wherein element 16 has a memory or storage for temporarily storing the received video data to be displayed at element 17 of wireless device 16, and that element 16 is also a two-way communication wireless device to be communicated to a user).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman, Johnson and Kalluri together as a whole for permitting the storage of video data to an external device to be viewed at any time the user desires to conveniently view the stored video data at a remote location, and keeping a copy of the video data at another location for safe storage.

Scaman does not disclose wherein the plurality of rules includes a rule associated with the vehicular data.  However, Johnson teaches wherein the plurality of rules includes a rule associated with the vehicular data (col.6, ln.29-39, Johnson discloses a set of plurality (ie. two) of rules, in that the first rule pertains to a situation of when the accelerometer's threshold detection circuitry has detected enough force or sufficiently enough voltage, then the event of a collision is detected, that thus identifying a triggered event, and another rule pertains to a situation of when the accelerometer's threshold detection circuitry has not detected enough force or voltage below threshold to indicate a collision, then there is no collision involved; also, col.7, ln.34-53, Johnson discloses that there are multiple image sensors to be placed for detecting and recording multiple triggered events, wherein the triggered collision event can be a front-end collision event, rear-end collision event, left-side collision even or right-side collision event, thus, permitting a set of rules to be determined when assessing what type of collision event).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman and Johnson together as a whole for permitting the detection of collision events so as to accurately record and document the collision events for obtaining indisputable evidence during an investigation of collision events.  
	Regarding claim 21, Scaman discloses wherein the one or more sensors includes an ignition system, an engine management system, a powertrain management system, or an electrical management system (paragraph [11], Scaman discloses that incident capture system is activated when the ignition switch of the ignition system is energized to initiate the video camera to generate video signals of an incident external or internal to the vehicle, and paragraph [30], Scaman discloses that upon detection of the ignition switch signal of the vehicle, the cameras 12 and 13 are energized to activate the system to transmit the video data to generate video signals of an incident or event from the vehicle, thus, the one of the sensors within the vehicle includes an ignition system for permitting the detection and activation of the ignition of the vehicle).
5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scaman (US 2002/0135679), Johnson (US 6,163,338) and Kalluri (US 2003/0054769) in view of Langfahl (US 6,741,165).
Regarding claim 5, Scaman discloses identification of metadata (paragraph [14], Scaman discloses that additional information or metadata associated with video of the captured event such as date, time and vehicle ID  can be included or superimposed with the stored video for indicating the necessary information for clearly identifying and documenting the event captured on video).
Scaman, Johnson and Kalluri do not disclose wherein the metadata identifies an attempted access event associated with the vehicle.  However, Langfahl teaches wherein the metadata identifies an attempted access event associated with the vehicle (col.3, ln.30-47, Langfahl discloses the door sensors 316 and motion sensors 314 are placed for detecting attempted access to the vehicle, and col.5, ln.60 to col.6, ln.4, Langfahl discloses the determination of a security event based on attempted vehicular entry to ascertain attempted access event information associated with vehicle).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman, Johnson, Kalluri and Langfahl together as a whole for providing a car with quick, reliable security and/or emergency response (Langfahl’s col.1, ln.48-51).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scaman (US 2002/0135679), Johnson (US 6,163,338) and Kalluri (US 2003/0054769) in view of Takebayashi (US 2003/0233185).
Regarding claim 10, Scaman, Johnson and Kalluri do not disclose wherein the vehicular data includes data received from a throttle position sensor of the vehicle.  However, Takebayashi discloses wherein the vehicular data includes data received from a throttle position sensor of the vehicle (paragraph [38], fig.1, Takebayashi discloses element 104 is vehicular data includes data from throttle position sensor).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman, Johnson, Kalluri and Takebayashi together as a whole for providing information relevant to the status of the vehicle so as to obtain vehicular information when determining the situation exterior of the vehicle during an event.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scaman (US 2002/0135679), Johnson (US 6,163,338) and Kalluri (US 2003/0054769) in view of Capps (US 2003/0200017).
Regarding claim 11, Scaman, Johnson and Kalluri do not disclose wherein the vehicular data is used to detect one or more of an under or over voltage or current condition, an open circuit condition, a circuit failure, a power failure, or a battery failure.  However, Capps teaches wherein the vehicular data is used to detect one or more of an under or over voltage or current condition, an open circuit condition, a circuit failure, a power failure, or a battery failure (paragraph [47], Capps discloses “electrical load management” data is obtained as vehicular data, wherein paragraph [68], Capps discloses whether there is a low voltage or under voltage or current detected).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scaman, Johnson, Kalluri and Capps together as a whole for providing important data regarding the status of the vehicle so as to obtain vehicular information when determining the situation outside of the vehicle during an event.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6-8 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,559,141 in view of Johnson (US 6,163,338). 
With regards to claim 2, claim 1 of Patent ‘141 discloses “…a system that comprises a processor; a buffer in communication with the processor, a camera… memory having program instructions… to perform operations… storing the video data in the buffer… in response to a triggering event, transferring the stored video data from the buffer to a second memory (storage) in the vehicle… an interface capable of transferring the video data from at least one of the camera, the buffer, or the second memory (storage) to a portable device”.  Claim 1 of Patent ‘141 discloses the term “second memory” and claim 2 of current Application ‘648 discloses the term “storage”.       
Claim 1 of Patent ‘141 does not disclose “tagging the stored video with metadata indicative of the triggering event”.  However, Johnson discloses tagging the stored video with metadata indicative of the triggering event (col.6, ln.29-39, Johnson discloses that when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signifying a triggered collision event, and col.6, ln.40-48, Johnson discloses that when the triggered event occurs, then the video data is recorded and stored, and also, col.3, ln.33-38, Johnson also discloses that “data record” or additional 
With regards to claim 6, claim 6 of present Application ‘648 discloses receiving vehicular data from one or more sensors within in the vehicle, and claim 1 of Patent ‘141 discloses “…receiving vehicle data from an ignition sensor of a vehicle”.  An ignition sensor is a type of sensor within a vehicle for obtaining vehicle data from the vehicle’s ignition.  Thus, claim 6 of present Application ‘648 is anticipated by claim 1 of Patent ‘141.
With regards to claim 7, claim 7 of present Application ‘648 discloses “…wherein the vehicular data includes accelerometer data”, and claim 1 of Patent ‘141 discloses “…an accelerometer configured to collect accelerometer data”.  Thus, claim 7 of present Application ‘648 is anticipated by claim 1 of Patent ‘141.
With regards to claim 8, claim 8 of present Application ‘648 discloses “…wherein the triggering event is an occurrence of the accelerometer data exceeding a threshold and indicating an excessive yaw, pitch, or roll movement of the vehicle”, and claim 1 of Patent ‘141 discloses “…triggering event…wherein the triggering event is an occurrence of the accelerometer data exceeding a threshold and indicating… excessive yaw, pitch, or roll movement of the vehicle”. Thus, claim 8 of present Application ‘648 is anticipated by claim 1 of Patent ‘141.
With regards to claim 16, claim 16 of present Application ‘648 is similar to claim 14 of Patent ‘141, in that claim 16 of present Application ‘648 discloses “…collecting vehicular data from one or more sensors” and claim 14 of Patent ‘141 discloses “…collecting accelerometer data”, in that accelerometer data is a more specific type of vehicular data.  

With regards to claim 17, Claim 14 of Patent ‘141 does not disclose wherein the metadata includes vehicular data received from one or more sensors in the vehicle and associated with the trigger event.  However, Johnson teaches wherein the metadata includes vehicular data received from one or more sensors in the vehicle and associated with the trigger event (col.3, ln.59-61, Johnson discloses the accelerometer is incorporated in a vehicle for recording accelerometer data and vehicle collision events, and col.6, ln.19-22, Johnson discloses accelerometer 16 is connected to threshold detection circuitry 21 for detecting whether accelerometer data exceeds a threshold to trigger a collision event, and col.6, ln.29-39, Johnson discloses that when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signifying a triggered collision event, and col.6, ln.40-48, Johnson discloses that when the triggered event occurs, then the video data is recorded and stored, and also, col.3, ln.33-38, Johnson also discloses that “data record” or additional information (ie. metadata) pertaining to the stored video data is also included with the video record or video data, wherein the additional information can include traffic flow within the vehicle’s vicinity, operational vehicular parameters 
With regards to claim 18, Claim 14 of Patent ‘141 does not disclose further comprising: detecting the triggering event by evaluating a set of rules that include one or more rules associated with the vehicular data; and wherein the metadata identifies a particular rule used to detect the triggering event.  However, Johnson teaches detecting the triggering event by evaluating a set of rules that include one or more rules associated with the vehicular data (col.6, ln.29-39, Johnson discloses a set of plurality (ie. two) of rules, in that the first rule pertains to a situation of when the accelerometer's threshold detection circuitry has detected enough force or sufficiently enough voltage, then the event of a collision is detected, that thus identifying a triggered event, and another rule is pertains to a situation of when the accelerometer's threshold detection circuitry has not detected enough force or voltage below threshold to indicate a collision, then there is no collision involved; also, col.7, ln.34-53, Johnson discloses that there are multiple image sensors to be placed for detecting and recording multiple triggered events, wherein the triggered collision event can be a front-end collision event, rear-end collision event, left-side collision event or right-side collision event, thus, permitting a set of rules to be determined when assessing what type of collision event; col.3, ln.33-38, Johnson also discloses that “data record” or additional information (ie. metadata) pertaining to the stored video data is also included with the video record or video data, wherein the additional information can include traffic flow within the vehicle’s vicinity, operational vehicular parameters such as speed, brake usage, activation of turn signals, time and etc. can be incorporated for providing a more complete detailed description of the captured video scene of the triggered event in addition to the accelerometer data as disclosed in col.3, ln.59-61 for recording accelerometer data and vehicle collision events); and wherein the metadata identifies a particular rule used to detect the triggering event (col.6, ln.29-39, Johnson discloses that when the accelerometer data exceeds a threshold value, .

Claims 2, 6-8 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,950,073 in view of Johnson (US 6,163,338). 
With regards to claim 2, claim 1 of Patent ‘073 discloses “…a system that comprises a processor; a buffer in communication with the processor, a camera… memory having program instructions… to perform operations… storing the video data in the buffer… in response to a triggering event, transferring the stored video data from the buffer to a second memory (storage) in the vehicle… an interface capable of transferring the video data from at least one of the camera, the buffer, or the second memory (storage) to a portable device”.  Claim 1 of Patent ‘073 discloses the term “second memory” and claim 2 of current Application ‘648 discloses the term “storage”.       
Claim 1 of Patent ‘073 does not disclose “tagging the stored video with metadata indicative of the triggering event”.  However, Johnson discloses tagging the stored video with metadata indicative of the 
With regards to claim 6, claim 6 of present Application ‘648 discloses receiving vehicular data from one or more sensors within in the vehicle, and claim 1 of Patent ‘073 discloses “…an accelerometer configured to collect accelerometer data”.  An accelerometer is a type of sensor within a vehicle for obtaining vehicle data like accelerometer data.  Thus, claim 6 of present Application ‘648 is anticipated by claim 1 of Patent ‘073.
With regards to claim 7, claim 7 of present Application ‘648 discloses “…wherein the vehicular data includes accelerometer data”, and claim 1 of Patent ‘073 discloses “…an accelerometer configured to collect accelerometer data”.  Thus, claim 7 of present Application ‘648 is anticipated by claim 1 of Patent ‘073.
With regards to claim 8, claim 8 of present Application ‘648 discloses “…wherein the triggering event is an occurrence of the accelerometer data exceeding a threshold and indicating an excessive yaw, pitch, or roll movement of the vehicle”, and claim 1 of Patent ‘073 discloses “…triggering event…wherein the triggering event is an occurrence of the accelerometer data exceeding a threshold and indicating… excessive yaw, pitch, or roll movement of the vehicle”. Thus, claim 8 of present Application ‘648 is anticipated by claim 1 of Patent ‘073.

With regards to claim 16, claim 16 of present Application ‘648 is similar to claim 17 of Patent ‘073, in that claim 16 of present Application ‘648 discloses “…collecting vehicular data from one or more sensors” and claim 17 of Patent ‘073 discloses “…collecting accelerometer data”, in that accelerometer data is a more specific type of vehicular data.  
Claim 17 of Patent ‘073 does not disclose “tagging the stored video with metadata indicative of the triggering event”.  However, Johnson discloses tagging the stored video with metadata indicative of the triggering event (col.6, ln.29-39, Johnson discloses that when the accelerometer data exceeds a threshold value, then a digital trigger is sent to a microprocessor for signifying a triggered collision event, and col.6, ln.40-48, Johnson discloses that when the triggered event occurs, then the video data is recorded and stored, and also, col.3, ln.33-38, Johnson also discloses that “data record” or additional information (ie. metadata) pertaining to the stored video data is also included with the video record or video data, wherein the additional information can include traffic flow within the vehicle’s vicinity, operational vehicular parameters such as speed, brake usage, activation of turn signals, time and etc. can be incorporated for providing a more complete detailed description of the captured video scene of the triggered event in addition to the accelerometer data as disclosed in col.3, ln.59-61 for recording accelerometer data and vehicle collision events).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Claim 17 of Patent ‘073 and Johnson together as a whole for permitting the detection of collision events so as to accurately record and document the collision events for obtaining indisputable evidence during an investigation of collision events.
With regards to claim 17, Claim 17 of Patent ‘073 does not disclose wherein the metadata includes vehicular data received from one or more sensors in the vehicle and associated with the trigger event.  However, Johnson teaches wherein the metadata includes vehicular data received from one or more sensors in the vehicle and associated with the trigger event (col.3, ln.59-61, Johnson discloses the accelerometer is incorporated in a vehicle for recording accelerometer data and vehicle collision events, and col.6, ln.19-22, Johnson discloses accelerometer 16 is connected to threshold detection circuitry 21 for detecting whether accelerometer data exceeds a threshold to trigger a collision event, and col.6, ln.29-
With regards to claim 18, Claim 17 of Patent ‘073 does not disclose further comprising: detecting the triggering event by evaluating a set of rules that include one or more rules associated with the vehicular data; and wherein the metadata identifies a particular rule used to detect the triggering event.  However, Johnson teaches detecting the triggering event by evaluating a set of rules that include one or more rules associated with the vehicular data (col.6, ln.29-39, Johnson discloses a set of plurality (ie. two) of rules, in that the first rule pertains to a situation of when the accelerometer's threshold detection circuitry has detected enough force or sufficiently enough voltage, then the event of a collision is detected, that thus identifying a triggered event, and another rule is pertains to a situation of when the accelerometer's threshold detection circuitry has not detected enough force or voltage below threshold to indicate a collision, then there is no collision involved; also, col.7, ln.34-53, Johnson discloses that there are multiple image sensors to be placed for detecting and recording multiple triggered events, wherein the triggered collision event can be a front-end collision event, rear-end collision event, left-side collision event or right-side collision event, thus, permitting a set of rules to be determined when assessing what type of collision event; col.3, ln.33-38, Johnson also discloses that “data record” or additional information (ie. metadata) pertaining to the stored video data is also included with the video record or video data, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488